DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are canceled.
Claims 21-40 are pending, ALLOWED, and have been examined.
This action is in reply to the papers filed on 03/08/2021.
Amendment
The present Office Action is based upon the original patent application filed on 08/29/2018 as modified by the amendment filed on 03/08/2021.
Information Disclosure Statement
The information disclosure statement(s) submitted: 08/29/2018, has/have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 03/08/2021, pgs. 13-16), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… 

Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 21-40 are allowed and cannot be rejected with prior-art. The closest prior art (See PTO-892, Notice of References Cited) does not teach the amended claimed features. The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight.
The closest prior-art teach some of the features of the claimed invention, however, these cited references do not teach and the prior-art does not teach at least the following:
Regarding Claim 21. (Currently Amended) A computer-implemented method for optimizing distribution of resources for data elements at an optimization server, comprising: … receiving, at the optimization server, a selection of a first objective via a user interface, the first objective comprising a goal associated with distribution of a plurality of data elements, the plurality of data elements being stored in a database; receiving, at the optimization server, a first goal metric via the user interface, the first goal metric associated with the first objective; determining, at the optimization server, a first forecasted metric based on the first goal metric associated with the first objective; automatically allocating, at the optimization server, resources for the distribution of a plurality of data elements, the plurality of data elements being retrieved from the database, the allocating being based on the first goal metric and the first forecasted metric; receiving, at the optimization server, a selection of a second objective via the user interface, the second objective comprising a goal associated with distribution of the plurality of data elements, and an indication that the second objective has a higher priority than the first objective; disallowing, at the optimization server, selection of one or more key performance indicators as the second objective at least based on the first objective; receiving, at the optimization server, a second goal metric via the user interface, the second goal metric associated with the second objective; determining, at the optimization server, a second forecasted metric based on the second goal metric associated with the second objective; and automatically reallocating, at the optimization server, resources for the distribution of a plurality of data elements, the plurality of data elements being retrieved from the database, the allocating being based on the first goal metric, the second goal metric, the first forecasted metric, the second forecasted metric, and the indication that the second objective has a higher priority than the first objective.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chetan et al. 2015/0227961: [0047] After the marketing campaign is fully defined, the user can then define the various goals or objectives for the marketing campaign. In one embodiment, the user does this by actuating the goals user input mechanism 270 shown in FIG. 3N. In response, the goal/objective component 146 (shown in FIG. 1) illustratively provides the user with a user experience that allows the user to set various goals or objectives. For instance, the user can add new goals or objectives by actuating user input mechanism 272. The user can delete goals or objectives by actuating mechanism 274. The user can search for previously defined goals or objectives using search input mechanism 276. The user can also select pre-defined goals or objectives by selecting corresponding user input mechanisms 278. Each of the goals or objectives illustratively includes a title or descriptive portion 280, an estimate of a metric corresponding to the goal or objective in section 282, and an actual measured (or collected) value in section 284. Thus, the actual performance of the overall goals or objectives of the marketing campaign can be measured against estimates. 
Crawford, JR. et al. 2003/0233391: Abstract - A method and system are disclosed for allocating computer resources. The method may be implemented in software instructions in a resource allocator that allocates resources among workloads operating on the system. Parameters defining service level objectives for the execution of workloads are received from a user input device. At least one of the service level objectives is a utilization cap that limits the overall allocation of system resources among the workloads. The parameters include priorities for the service level objectives, including the utilization cap. As the workloads execute on the system, utilization data is received indicating usage of system resources. Resources are allocated to the workloads according to the priorities of the service level objectives and based on the utilization data. 
Hendrich et al. 2016/0246652: Abstract - Examples may include techniques to coordinate the sharing of resources among virtual elements, including service chains, supported by a shared pool of configurable computing resources based on relative priority among the virtual element and service chains. Information including indications of the performance of the service chains and also the relative priority of the service chains may be received. The resource allocation of portions of the shared pool of configurable computing resources supporting the service chains can be adjusted based on the received performance and priority information. 
Ioan Avram et al. 2007/0006278: [0010] Referring to FIG. 2, four components of a WS-Agreement policy are illustrated. The Scope component 301 of a policy defines service elements for which service level objectives are defined. The Qualifying Condition component 304 defines external conditions, such as time of the day, which must be met for a service level objective policy to be enforced. The Service Level Objective component 302 defines a condition expressing a service level to be enforced. Typically, this is expressed as a target associated with a Key Performance Indicator or KPI. Finally, the Business Value component, 303, defines value assertions by service clients or providers in meeting a service level objective. There are many business value models in defining value assertions. For example, priority can be used to prioritize one objective over other objectives. Under resource constraints, resources are allocated to meet objectives in terms of priority order. For a higher priority objective, once the KPI threshold is met, further improvement in service level is not required, and remaining resources should be allocated to meet the next set of objectives in terms of priority order. 
Romero et al. 2005/0039183: [0027] PLM 101 preferably determines whether reallocation is necessary by examining the priorities of the resource request. A change in a high level request will typically cause reallocation. For example, if all device resources are consumed in handling high priority operations of the partitions, then a change in a low priority request would be ignored. On the other hand, a change in a high priority request, e.g. less resources needed, will cause reallocation of the resources, e.g. the excess resources from the oversupplied partition would be re-allocated among the other partitions based on the goals and priorities of their applications. PLM 101 then calculates a revised distribution of resources based on the goals and priorities of the applications of different partitions. The revised distribution is then delivered to partition resource allocator 102. Allocator 102 preferably operates to resize the partitions, which is to move resources from one or more partitions to one or more partitions based on the instructions provided by PLM 101. An example of such an allocator and partition resizing is described in U.S. Application Serial No. 09/562,590 entitled "RECONFIGURATION SUPPORT FOR A MULTI PARTITION COMPUTER SYSTEM," filed Apr. 29, 2000, the disclosure of which is hereby incorporated herein by reference. 
Suchter et al. US 8,706,798: Abstract - In an embodiment, the systems, methods, and devices disclosed herein comprise a computer resource monitoring and allocation system. In an embodiment, the resource monitoring and allocation system can be configured to allocate computer resources that are available on various nodes of a cluster to specific jobs and/or sub-jobs and/or tasks and/or processes. 

Conclusion
Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.
Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.
Examiner’s Response: Prior-art
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682